Citation Nr: 1127756	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-46 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to November 1949.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In November 2010 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record etiologically links the Veteran's current bilateral hearing loss to noise exposure in service.

3.  Tinnitus is not shown by the competent evidence of record.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred during his period of active duty service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2010).

2.  Tinnitus was not incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board observes that the RO issued VCAA notice to the Veteran in a January 2008 letter which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The January 2008 VCAA notice was issued prior to the July 2008 rating decision from which the instant appeals arise.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claims prior to the initial decision.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records and VA medical evaluations are of record, as well as a private physician's opinion, and the Veteran's written contentions regarding the circumstances of his disabilities.  These records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

With respect to the VA compensation examination and opinions provided the Veteran in December 2010 and April 2011, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the December 2010 VA audiological examination report and the April 2011 addendum are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record as well as on physical examination, and provided opinions regarding whether the Veteran's alleged disabilities were incurred in or caused by his service; the examiner supplied explanations for her conclusions.  Therefore, the Board finds that these opinions provide adequate bases for deciding the claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including organic diseases of the nervous system).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Bilateral Hearing Loss

The Veteran and his representative contend that he currently has bilateral hearing loss as a result of his in-service exposure to noise during training with Howitzers in the artillery.  He states that he first noticed his bilateral hearing loss within one year of his discharge from service.  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current bilateral hearing loss cannot be reasonably disassociated from his in-service exposure to loud noises.  In this respect, the Board acknowledges the VA audiological examiner's opinion in the April 2011 addendum, that it was not possible "to determine with certainty how much or if any of the hearing loss was caused by military noise exposure" without 



resorting to mere speculation.  The examiner noted that there were no audiometric tests conducted during military service or shortly after the Veteran's discharge from service and that whispered voice testing at the time of his June 1949 enlistment examination and his October 1949 separation examination were 15/15, illustrating normal hearing.  However, the Board finds the Veteran's written statements concerning the onset of bilateral hearing loss shortly after his discharge from service, as well as his description of his work and exposure to loud noises in service and after his discharge from service to be credible as he is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds this evidence indicative of in-service exposure to loud noise.  Indeed, the December 2010 VA audiological examiner appears to have conceded such exposure in opining that it was at least as likely as not that the Veteran's military noise exposure, as well as that from his various civilian occupations, contributed to his diagnosed bilateral hearing loss.  Further, while whispered voice testing in June 1949 and October 1949 does indicate normal hearing, the December 2010 examiner opined that normal whispered voice testing could not rule out the possibility of a mild or high frequency hearing loss.  Moreover, the Board notes that the VA audiologist in December 2010 and a private physician, in a December 2007 letter, both opined that it was either as likely as not or that the Veteran's bilateral hearing loss was a result of his in-service noise exposure.  While the VA examiner later opined that she could not make such a determination with certainty without audiometric test results contemporary to the Veteran's service and discharge in the April 2011 addendum, in her December 2010 report, she accurately recounted the Veteran's pertinent history of record and opined that it was likely as not that such in-service noise exposure contributed to some degree to the Veteran's current bilateral hearing loss.  


As noted above, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the preponderance of the evidence is not against the claim and that the Veteran currently has bilateral hearing loss which was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Tinnitus

The Veteran contends that he also currently has tinnitus as a result of his in-service exposure to noise during basic training.  

The Board again acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noises during basic training in service and currently has tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 


Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus.  Initially, his service treatment records show no relevant complaints, findings, treatment or diagnoses.  Further, the preponderance of the competent evidence of record does not indicate that the Veteran has a current diagnosis of tinnitus.  In this respect, the December 2010 VA examination report specifically notes that the Veteran denied current or past complaints of tinnitus.  Likewise, the December 2007 letter from the Veteran's private physician, while indicating a diagnosis of bilateral hearing loss, did not indicate that the Veteran had a diagnosis of tinnitus or any complaints associated with such a diagnosis.  Finally, the Board finds it most probative that the Veteran has not made any specific references to his alleged tinnitus in any of his written statements and denied any history of tinnitus at the time of the December 2010 VA examination.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed or that he had the disability during the period of the appeal.  In this case, the evidence of record, including the Veteran's written statements and medical records, do not show that he had tinnitus during the period of his appeal and he is not shown to have it currently.  Therefore, since he is not shown to have the disability for which service connection is being sought, the Board determines that the preponderance of the evidence is against service connection for tinnitus.  38 U.S.C.A. § 5107(b).  The appeal as to this issue is denied.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


